DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical unit configured to transfer” & “sample accommodation unit comprises a second speckle generation unit configured to scatter a second wave” in claim 1, 2, 9, & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the optical unit may include a micro electromechanical system (MEMS) mirror and a digital micromirror device (DMD) element (00328, lines 6-7).
Applicant teaches the second speckle generation unit may further include a multiple scattering amplifier including a multiple scattering material to amplify the number of times of multiple scattering of the second wave in the sample (0092).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
EXAMINER'S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette Registration # 64,594 on 2/4/22.

The application has been amended as follows: 

9.	An optical measurement apparatus comprising: 
a wave source; 
an optical unit configured to transfer a wave generated in the wave source to a first path or a second path; 
a first speckle generation unit disposed on the first path and including a static scattering medium to scatter the first wave incident along the first path and generate a first speckle; 
a second speckle generation unit disposed on the second path and including a sample to be measured to scatter a second wave incident along the second path and generate a second speckle; 
a first shutter disposed between the optical unit and the second speckle generation unit; 
an image sensor configured to detect the first speckle or the second speckle in time series order; and 
a controller configured to obtain a temporal correlation of the first speckle using the detected first speckle by the image sensor and control an operation of the first shutter based on the obtained temporal correlation of the first speckle.

11.	The optical measurement apparatus of claim 9, wherein the controller determines a change in the property of the first wave based on the temporal correlation of the first speckle, and controls an operation of the first shutter according to the change in the property of the first wave.

first shutter to detect the second speckle only when the temporal correlation coefficient of the first speckle corresponds to a preset range.

13.	The optical measurement apparatus of claim 11, further comprising a second shutter disposed between the optical unit and the first speckle generation unit, and 
wherein the controller controls the second shutter to be closed while the first shutter is opened.

Allowable Subject Matter
Claims 1-18 are allowed.  The examiner acknowledges the amendments have overcome the rejections and/or objections set forth in the office action mailed 11/2/21. The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a second image sensor configured to detect an optical signal generated in the sample in time series order; and a controller configured to obtain a temporal correlation of the first speckle using the detected first speckle and control an operation of the second image sensor based on the obtained temporal correlation of the first speckle”, in combination with the rest of the limitations of claim 1.

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an image sensor configured to detect the first speckle or the second speckle in time series order; and 
a controller configured to obtain a temporal correlation of the first speckle using the detected first speckle by the image sensor and control an operation of the first shutter based on the obtained temporal correlation of the first speckle”, in combination with the rest of the limitations of claim 9.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a second image sensor configured to detect the second speckle in time series order; and a controller configured to estimate a first concentration of the control group sample and a second concentration of the measurement group sample using the detected first speckle and the detected second speckle, and determine the presence of live bacteria in the measurement group sample using the first concentration and the second concentration”, in combination with the rest of the limitations of claim 15.



Conclusion                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877